DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12 and 13 recites the limitation "said third temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 states “a cryogenic cooling unit operative to generate said first and second temperature”.  However, a review of the instant specification fails to disclose wherein a cryogenic cooling unit generates a first and second temperature. There is no mention of a “cryogenic cooling unit” in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al. – KR 2018-0112833A in view of Thomas  et al. - US20190164959  and further in view of Jain – US 2020/0328277 A1.

In regards to claim 1. Nissim discloses a quantum computing machine, comprising: 
at least one classic computing core; (Nissim page 11 third paragraph teaches a conventional computer ,which is element 705 in figure 7a,  using a microprocessor (core), display and memory.)
at least one quantum computing core; and (Nissim page 11 second paragraph teaches a quantum system)
a pulse generator operative to generate control pulses in accordance with one or more sequences from a re-programmable pattern generator for controlling at least one quantum computing core. (Nissim page 9 paragraph 6  teaches generating a pulse over a range of amplitudes and using waveforms to dynamically compute the desired signals by the sequencer. This teaches a sequence of pulses which make up the signal to control qubits wherein the re-programmable pattern is the dynamically computer signals )

	However, Nissim does not explicitly disclose the sequence controlling quantum dots and a plurality of quantum dots located between control gates.

	Thomas discloses a pulse generator in accordance with one or more sequences for controlling a plurality of quantum dots. (Thomas para. [0103] teaches control logic may set/manipulate the spins of the charge carriers by applying appropriate pulse sequences to manipulate spin precession of quantum dots, also para. [0026 and 0028] teaches qubits are quantum dot qubits.)

	It would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to modify the teachings of Nissim with that Thomas in order to allow for control quantum dots with a sequence of pulses as both references deal with the use of quantum computing devices and it provides the benefit of being able manipulate and control quantum dots in a precise manner as suggest in para. [0103] by Thomas.
	 
	However Nissim in view of Thomas does not disclose wherein the quantum dots are located between control gates.
	Jain  disclose wherein the quantum dots are located between control gates. (Jain fig. 2a teachea a quantum dots (QD-2 and QD-1) located between control gates (Gate on top and II-VI gate on the bottom).
	It would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to modify the teachings of Nissim in view of Thomas with that of Jain in order to allow for quantum dots to be located between gates as all references deal with the use of quantum computing devices and it provides the benefit of being able to control coupling of the quantum dots.

In regards to claim 2, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising a partial readout unit operative to generate a partial readout of a quantum state that is subsequently re-injected back into at least one of said at least one classic computing core and said at least one quantum computing core thereby extending quantum decoherence time. (Thomas para. [0081] teaches readout externally and para. [0123] teaches readouts to qubits via a coupling resonator and externally via a readout resonator.)

In regards to claim 3, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising a plurality of access control gates operative to control movement of quantum particles through access paths in said at least one quantum computing core. (Thomas para. [0099-0100] teaches gates that controls quantum dots and tunnels between them.) 

In regards to claim 4, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising an error correction unit operative to correct output from said partial readout before it is re- injected back into at least one of said at least one classic computing core and said at least one quantum computing core.  (Nissim page 30 paragraph 6-9 discloses wherein an error is detected and corrected in bounce mode, wherein bounce mode is bounces signals between qubits and this correction is done between bounces or re-injection.)

In regards to claim 5, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising a quantum entanglement unit operative coupled to said partial readout output before it is re- injected back into at least one of said at least one classic computing core and said at least one quantum computing core.  (Thomas para. [0103] teaches control logic may be able to initialize and manipulate spins of the charge carriers in the quantum dots to implement qubit operations. The examiner interprets this to be quantum entanglement unit as para. [0173] of instant specification cites “The quantum entanglement unit 482 functions to configure the controls for the quantum structure to perform the quantum operations.”.  The control logic of the instant application performs this. Also, Thomas para. [0081] teaches readout externally and para. [0123] teaches readouts to qubits via a coupling resonator and externally via a readout resonator.)

In regards to claim 6, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising a classic memory unit operative to store control sequences to be executed in a given order and at certain moments in time to control said at least one quantum computing core.  (Thomas para. [0103] teaches the control logic applies appropriate pulse sequences to manipulate spin precession and Nissim page 2 paragraph 7 teaches a first sequencer that access memory and sequentially execute the master command according to a predefined order.)

In regards to claim 7, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, further comprising a quantum memory refresh unit coupled to said at least one quantum computing core.  (Thomas fig. 16 teaches a quantum circuit assembly (300) comprising quantum circuit (302) and control logic (304), wherein the control logic is coupled to the quantum circuit. Also, para. [0093] teaches the control logic may include at least one processor and at least one memory element. The examiner interprets this memory to be a memory refresh unit as there is not given definition on what exactly is a memory refresh unit.)

In regards to claim 8, Nissim in view of Thomas in view of Jain discloses the quantum computing machine according to claim 1, wherein said at least one quantum computing core comprises a plurality of qdots constructed using a semiconductor process selected from a group consisting of: a planar quantum structure using tunneling through an oxide layer, a planar quantum structure using tunneling through a local depleted well, a 3D quantum structure using tunneling through an oxide layer, and a 3D quantum structure using tunneling through a local depleted fin. (Thomas para. [0006, 0028, 0031, 0048, 0053 & 0067] teaches quantum dots constructed using a single layer (planar) and can be stacked to from multilayer (3D) with tunneling through an oxide layer. )

Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al. – KR 2018-0112833A in view of Thomas  et al. - US20190164959  and further in view of Jain – US 2020/0328277 A1.

In regards to claims 9, 17 and 19, it is similar to that of claims 1 and 8, with the exception of a first temperature for classical computing core, a second cryogenic temperature for a quantum computing core, and wherein the said classic computer core and said quantum computing core are fabricated on monolithic semiconductor integrated circuit die. (Thomas para. [0016] teaches a second temperature for quantum computing cores, wherein it cites qubits often operated at cryogenic temperatures typically just a few degrees kelvin. Thomas para. [0016] also discloses a second temperature for non-qubit that operate at higher temperatures. Also see paragraph [0126] wherein it states “The quantum computing device 2000 may include a cooling apparatus 2024. The cooling apparatus 2024 may maintain the quantum processing device 2026 at a predetermined low temperature during operation to reduce the effects of scattering in the quantum processing device 2026. This predetermined low temperature may vary depending on the setting; in some embodiments, the temperature may be 5 degrees Kelvin or less. In some embodiments, the non-quantum processing device 2028 (and various other components of the quantum computing device 2000) may not be cooled by the cooling apparatus 2024, and may instead operate at room temperature.” Thomas Abstract teaches both quantum computing core and classic computer core on a quantum integrated circuit die. Also para. [0031] teaches the circuit is a semiconductor circuit, and an Integrated circuit is a monolithic circuit.  )

In regards to claim 10, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, further comprising an external support unit operated at a third temperature.  (Thomas para. [0126] teaches a cooling apparatus  wherein this refrigeration is external, see element 2024 in figure 18, as it is not part of the quantum processing device.)

In regards to claim 11, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, further comprising a cryogenic cooling unit operative to generate said first and second temperature.  (Thomas para. [0016 and 0126] teaches temperatures 5 kelvin and room temperature.)

In regards to claim 12, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, wherein said third temperature comprises room temperature.  (In light the 112 rejection supra, its not clear exactly what is operating at third temperature. As such the examiner interprets it to mean some part of the system is operating at room temperature. Thomas para. [0126] teaches operating at room temperature)

In regards to claim 13, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, wherein said third temperature comprises at least one of room temperature or a temperature above 78 Kelvin.  (Thomas para. [0126] teaches devices operating at room temperature.)

In regards to claim 14, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, wherein said second temperature comprises a temperature below 78 Kelvin. (Thomas para. [0126] and claim 19 teaches temperatures below 5 degrees Kelvin.)

In regards to claim 15, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, further comprising one or more error correction loops.  (Nissim page 30 paragraph 6-9 discloses wherein an error is detected and corrected in bounce mode, wherein bounce mode is bounces signals between qubits and this correction is done between bounces or re-injection.)

In regards to claim 16, Nissim in view of Thomas discloses the quantum computing machine according to claim 9, further comprising one or more calibration loops at least one of an internal calibration loop, external calibration loop, and global calibration loop. (Nissim page 30 paragraph 6-9 discloses wherein an error is detected and corrected in bounce mode, wherein bounce mode is bounces signals between qubits and this correction is done between bounces or re-injection. As the claims do not define what is different between internal, external or global calibration loops and how calibration loops differ from error correction the examiner interprets this error correction also be calibration as fixing an error would better calibrate a system operation.)

In regards to claim 18, it is similar to that of claim 2 and thus rejected using the reasoning found in claim 2.

In regards to claim 20, Nissim disclose a quantum computing machine, comprising: 

at least one classic computing core; (Nissim page 11 third paragraph teaches a conventional computer ,which is element 705 in figure 7a,  using a microprocessor (core), display and memory.)

at least one quantum computing core operated at a cryogenic temperature; (Nissim page 11 second paragraph teaches a quantum system and page 43 paragraph 7 teaches cryoperm magnetic shield with a base temperature of 15mK in which the system operates.)
a pulse generator operative to generate control pulses in accordance with one or more sequences from a re-programmable pattern generator for controlling at least one quantum computing core. (Nissim page 9 paragraph 6  teaches generating a pulse over a range of amplitudes and using waveforms to dynamically compute the desired signals by the sequencer. This teaches a sequence of pulses which make up the signal to control qubits wherein the re-programmable pattern is the dynamically computer signals )

However, Nissim does not explicitly disclose charge qubits, one classic computing core and one quantum computer core are fabricated on a monolithic semiconductor integrated circuit die, the sequence controlling quantum dots,  an external support unit in communication with said at least one classic computing core and said at least one quantum computing core, and a partial readout unit operative to generate a partial readout of a quantum state that is re-injected back into at least one of said at least one classic computing core and said at least one quantum computing core thereby extending quantum decoherence time.

Thomas discloses charge qubits (Thomas para. [0065] teaches “Within superconducting qubit implementations, three classes are typically distinguished: charge qubits, flux qubits, and phase qubits. Transmons, a type of charge qubits with the name being an abbreviation of “transmission line shunted plasma oscillation qubits, are particularly encouraging because they exhibit reduced sensitivity to charge noise”.), one classic computing core and one quantum computer core are fabricated on a monolithic semiconductor integrated circuit die (Thomas Abstract teaches both quantum computing core and classic computer core on a quantum integrated circuit die. Also para. [0031] teaches the circuit is a semiconductor circuit, and an Integrated circuit is a monolithic circuit.), a pulse generator in accordance with one or more sequences for controlling a plurality of quantum dots (Thomas para. [0103] teaches control logic may set/manipulate the spins of the charge carriers by applying appropriate pulse sequences to manipulate spin precession of quantum dots, also para. [0026 and 0028] teaches qubits are quantum dot qubits.), an external support unit in communication with said at least one classic computing core and said at least one quantum computing core, (Thomas fig. 18 element 2024 teaches an external support unit in communication with a classic and quantum computing core and paragraph [0126] disclose it cooling the quantum devices.) a partial readout unit operative to generate a partial readout of a quantum state that is re-injected back into at least one of said at least one classic computing core and said at least one quantum computing core thereby extending quantum decoherence time. (Thomas para. [0081] teaches readout externally and para. [0123] teaches readouts to qubits via a coupling resonator and externally via a readout resonator.)
	It would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to modify the teachings of Nissim with that Thomas in order to allow for control quantum dots with a sequence of pulses as both references deal with the use of quantum computing devices and it provides the benefit of being able manipulate and control quantum dots in a precise manner as suggest in para. [0103] by Thomas.

In regards to claim 21, Nassim in view of Thomas discloses the quantum computing machine according to claim 20, further comprising one or more error correction loops. (Nissim page 30 paragraph 6-9 discloses wherein an error is detected and corrected in bounce mode, wherein bounce mode is bounces signals between qubits and this correction is done between bounces or re-injection.)

In regards to claim 22, Nassim in view of Thomas discloses the quantum computing machine according to claim 20, further comprising one or more calibration loops comprising at least one of an internal calibration loop, external calibration loop, and global calibration loop.  (Nissim page 30 paragraph 6-9 discloses wherein an error is detected and corrected in bounce mode, wherein bounce mode is bounces signals between qubits and this correction is done between bounces or re-injection. As the claims do not define what is different between internal, external or global calibration loops and how calibration loops differ from error correction the examiner interprets this error correction also be calibration as fixing an error would better calibrate a system operation.)

Response to Arguments
Applicant's arguments filed 12 June 2022 have been fully considered but they are not persuasive. 
The object to the abstract, rejection under 35 USC 112a and 35 USC 112b has been withdrawn due to amendments overcoming the rejections. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues in regards to claim 9 that Thomas et al. does not teach a classic core and quantum core fabricated on the same die where each is maintained at different temperatures. The examiner respectfully disagrees. Thomas Abstract teaches both quantum computing core and classic computer core on a quantum integrated circuit die. Also para. [0031] teaches the circuit is a semiconductor circuit, and an Integrated circuit is a monolithic circuit. From this what both quantum and classic cores on the same die. Then in para. [0016] Thomas teaches a temperature for quantum computing cores, wherein it cites qubits often operated at cryogenic temperatures typically just a few degrees kelvin. Thomas para. [0016] also discloses a second temperature for non-qubit that operate at higher temperatures. This would indicate that each core operates at different temperature on the same die.
The applicant argues in regards to claim 20 that Thomas does not teaches classic core and quantum core fabricated on the same die where the quantum core includes a plurality of charge qubits. The examiner respectfully disagrees, Thomas Abstract teaches both quantum computing core and classic computer core on a quantum integrated circuit die. Also Thomas para. [0065] teaches “Within superconducting qubit implementations, three classes are typically distinguished: charge qubits, flux qubits, and phase qubits. Transmons, a type of charge qubits with the name being an abbreviation of “transmission line shunted plasma oscillation qubits, are particularly encouraging because they exhibit reduced sensitivity to charge noise”. This teaches that qubits of the invention are indeed transmons which are charge qubits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127